Citation Nr: 0208839	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  97-18 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-concussion 
syndrome with chronic post-traumatic headaches, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had certified active military service from April 
1979 to January 1989 as well as three other years of reported 
active military service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating determination of 
the Waco Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDING OF FACT

The veteran has post-concussion syndrome with chronic post-
traumatic headaches; there is no diagnosis of multi-infract 
dementia.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a head injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.21, 4.124a, 4.130, Diagnostic Codes 8045, 9304 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the March 1997 rating 
determination and the April 1997 SOC informed the appellant 
of the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran was afforded a 
VA examination during the course of this appeal.  VA has met 
all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Moreover, 
as the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby]. 

For the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence and argument and that he is not 
prejudiced by this decision.  Further, the representative in 
May 2002 did not offer any argument regarding the VCAA.  
There is recognition of a valid expressed or implicit waiver 
of any additional assistance or case development contemplated 
in the VCAA.  See Janssen, 15 Vet. App. at 377 citing 
Williams v. Principi, 15 Vet. App. 189 (2001) (en banc), 
Tellex v. Principi, 15 Vet. App. 233, 240 (2001), and Maxson 
v. Principi, 15 Vet. App. 241, 242 (2001) (per curiam order), 
holdings that permitted waivers of consideration of the VCAA 
on appeal noting that, in Tellex, and Maxson, a failure on 
the part of represented parties to raise it was sufficient.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has consistently evaluated the veteran's post-
concussion syndrome with chronic post-traumatic headaches as 
10 percent disabling under 38 C.F.R. §§ 4.124a (Diagnostic 
Code 8045) and 4.130 (Diagnostic Code 9304) (2001).

Under Diagnostic Code 8045, in cases of brain disease due to 
trauma, purely neurological disabilities such as hemiplegia, 
epileptiform seizures, and facial nerve paralysis, following 
trauma to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation to 
a hyphenated diagnostic code.  Purely subjective complaints 
such as headache, dizziness, and insomnia, recognized as 
symptoms of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 (dementia due to head 
trauma). This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of 
multi-infarct dementia associated with brain trauma.

A review of the veteran's service medical records 
demonstrates that he sustained a head injury in November 
1987.  He was a passenger in a military truck that flipped 
over resulting in the head injury.  In January 1989, the 
veteran requested service connection for residuals of a head 
injury.  In April 1989, the veteran was afforded a VA 
neurological examination.  Following examination, it was the 
examiner's impression that the veteran had evidence of post-
traumatic headache, chronic and continual, of the muscle 
contraction type.  The examiner noted that the veteran 
reported some memory difficulties since the injury, which 
were probably of a post-traumatic basis.  He further 
indicated that the veteran did not have any evidence of 
concussion, contusion, laceration, etc., and reported that, 
at least in part, some of the memory anxiety was on an 
anxiety depressive basis.  He also noted that some evidence 
of language difficulty, possibly secondary to cerebral 
damage, had been found on a prior neuropsychological 
evaluation.  

A VA psychiatric examination performed at that time resulted 
in a diagnosis of post-concussion syndrome, (not otherwise 
classified).  A VA general medical examination also performed 
at that time resulted in diagnoses of residual of head 
injury, including post traumatic headaches, recurrent; and, 
defused cortical impairment by neuropsychological evaluation.  

In a June 1989 rating determination, the RO assigned a 10 
percent disability evaluation for post-concussion syndrome 
with chronic post-traumatic headaches under DCs 8045-9304.  
This precise rating scheme has remained in effect with the 
changes to the psychiatric rating criteria in 1996; thus 
neither version offers any benefit to the appellant. 

At the time of a June 1991 VA examination, the veteran's 
mental status was noted to be normal.  The cranial nerves 
appeared to be intact.  Motor examination was essentially 
within normal limits.  Coordination was also within normal 
limits.  Gait was found to be within normal limits.  Reflexes 
were essentially normal.  A diagnosis of post-concussion 
syndrome with post-traumatic headaches was rendered.   

In a September 1996 statement in support of claim, the 
veteran indicated that he was still having headaches and 
requested that he be re-evaluated for his post-concussion 
syndrome with headaches.  

In November 1996, the veteran was afforded a VA examination.  
The veteran's mental status was noted to be normal.  He was 
alert and cooperative.  Cranial nerves II-XII were intact.  
Motor and sensory examinations were unremarkable.  
Coordination was also essentially unremarkable.  Deep tendon 
reflexes were prompt and equal, bilaterally.  The veteran's 
gait was within normal limits.  The examiner indicated that 
there were no psychiatric manifestations at the time of the 
examination.  Skull x-rays were negative.  A diagnosis of 
chronic post-traumatic headaches, recurrent, status post-
concussion syndrome was rendered.  

The examiner noted that the veteran reported that he 
continued to have daily headaches in spite of treatment.  He 
reported having headaches at least two times per day.  He 
indicated that the headaches lasted three or four hours.  The 
veteran noted that sometimes the headaches were localized in 
the occipital area of the skull.  

In his April 1997 notice of disagreement, the veteran 
reported that he had only worked two out of the past twelve 
months.  He noted having difficulty obtaining full time 
employment as there were mornings that he could not even get 
out of bed because of his headaches and the pain from the 
head injury that he sustained.  He stated that he was on 
medication and that the only way that he was able to relieve 
his headaches was to lie down to try to relax and go to 
sleep.  He indicated that after lying down, the headache 
seemed to ease up but it never went away.  He reported living 
with a headache 24 hours per day seven days a week.  He noted 
that he did not go to the clinic everyday because the 
physician told him to take the medication.  The veteran 
stated that his headaches had never gone away and that he had 
learned to deal with them.  He reported having employment and 
memory problems.  The veteran indicated that his headaches 
would be gone for a while after waking up but would return.  

In his May 1997 substantive appeal, the veteran stated that 
he had headaches so bad that he could not even get up in the 
morning because of the dizziness.  He noted that no one was 
going to hire someone who had blurred vision and dizziness 
caused by the headaches.  He reported taking medication for 
headaches seven days per week 24 hours per day.  He indicated 
that his headaches interfered with his daily living and 
definitely impacted his social and industrial capabilities.  
He noted that his headaches fit the definition of 
prostrating, as he could not get out of bed because of his 
headaches, blurred vision, and dizziness.  

In the absence of evidence of hemiplegia, epileptiform 
seizures, or facial nerve paralysis, the Board finds no basis 
for an evaluation in excess of 10 percent under Diagnostic 
Codes 8045 and 9304.  There is also no diagnosis of multi-
infarct-dementia due to the head trauma (or dementia due to 
head trauma) which is necessary for an increased rating.

The Board does not find permissible an evaluation by analogy 
under Diagnostic Code 8100.  There is no independent medical 
evidence to support the diagnosis of migraine before it could 
be substituted for the current rating scheme.  See for 
example Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The veteran has complained of headaches on an almost daily 
basis but examiners have diagnosed post-traumatic headaches.  
His description of headaches is noted but the rating scheme 
does not provide for a higher rating unless specific criteria 
are met in the diagnosis.  The Board finds that the 
preponderance of the evidence is against the claim in the 
absence of any information that would support the diagnosis 
of multi-infarct dementia.  

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his post-concussion syndrome with chronic post-traumatic 
headaches.  While the veteran has reported that his headaches 
prevent him from obtaining full-time employment, the 
currently assigned schedular disability evaluation 
contemplates severe economic inadaptability for this 
disorder. 

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected left heel spur and that the 
record does not suggest, based upon these findings documented 
within the clinical reports, that the appellant has an 
"exceptional or unusual" disability such to require referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.



ORDER

A disability rating in excess of 10 percent evaluation for 
post-concussion syndrome with chronic post-traumatic 
headaches is denied. 



		
	MARK J. SWIATEK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

